Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 of U.S. Patent No. 10,324,930 and claim 1 of U.S. Patent No. 11,372,863.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
U.S. 10,324,930
1. A computer-implemented method, comprising:
receiving, by a database server from an application server, a query associated with a calculation scenario defining a data flow model that includes one or more calculation nodes, each one or more calculation nodes corresponding to an operation being performed on one or more database tables stored at a database, the one or more calculation nodes including a first calculation node corresponding to a ranking filter operation;












































executing, by a calculation engine, the calculation scenario, the executing including performing the ranking filter operation to generate a data structure storing a plurality of rows of the one or more database tables; and

generating, based on the executing of the calculation scenario, a result data set including at least one row from the plurality of rows and 

providing, by the database server to the application server, the result data set.

...the one or more calculation nodes including a first calculation node corresponding to a ranking filter operation.
1. A method comprising: 

receiving, by a database server from a remote application server, a query that is associated with a calculation scenario that defines a data flow model that includes a plurality of calculation nodes arranged in a directed acyclic graph comprising a plurality of paths representing data flows between calculation nodes, the calculation nodes comprising a plurality of multiproviders and a plurality of parts providers, each part provider a semantic partition of a data set, each semantic partition storing data for an attribute, each multiprovider defining a union operation combined with an aggregation function that aggregates data from the semantic partitions for at least one attribute, the data flow initially specifying two or more stacked multiproviders that each respectively define the union operation and the aggregation function for the at least one attribute from two or more associated part providers, the at least one attribute mapped between the two or more associated part providers and at least one of the two or more stacked multiproviders, an uppermost multiprovider of the two or more stacked multiproviders being a root multiprovider and at least one child multiprovider of the two or more stacked multiproviders being a sub multiprovider, the sub multiprovider being a descendent of the root multiprovider, the root multiprovider defining a union operation and aggregating data from the semantic partitions defined by the part providers associated with each sub multiprovider; instantiating and optimizing, by the database server, the calculation scenario, the optimizing comprising merging at least one sub multiprovider of the two or more stacked multiproviders with the root multiprovider, the merging comprising mapping the at least one corresponding attribute between each of the two or more part providers associated with each merging sub multiprovider to the root multiprovider; 

executing, by the database server, a plurality of operations defined by the calculation nodes of the optimized calculation scenario to result in a responsive data set; and 








providing, by the database server to the application server, the responsive data set.

9. The method of claim 1, wherein at least one of the calculation nodes sorts results obtained from the database server.




Instant Application
U.S. 11,372,863
1. A computer-implemented method, comprising:




receiving, by a database server from an application server, a query associated with a calculation scenario defining a data flow model that includes one or more calculation nodes, each one or more calculation nodes corresponding to an operation being performed on one or more database tables stored at a database, the one or more calculation nodes including a first calculation node corresponding to a ranking filter operation;




executing, by a calculation engine, the calculation scenario, the executing including performing the ranking filter operation to generate a data structure storing a plurality of rows of the one or more database tables; and

generating, based on the executing of the calculation scenario, a result data set including at least one row from the plurality of rows and 

providing, by the database server to the application server, the result data set.
1. A system, comprising: at least one data processor; and at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: 
receiving, at a calculation engine of a database management system, a query associated with a calculation scenario defining a data flow model that includes one or more calculation nodes, each of the one or more calculation nodes corresponding to an operation performed on one or more database tables stored at a database, the one or more calculation nodes including a first calculation node corresponding to a ranking filter operation, and the query specifying an offset, a quantity of rows, and an offset reference associated with the ranking filter operation; and 

executing, by the calculation engine, the query including by executing the calculation scenario, the executing of the calculation scenario includes performing the ranking filter operation to generate a result corresponding to at least a portion of rows included in a first partition of a database table stored at the database, the plurality of rows being filtered by at least applying a filter to at least the portion of rows included in the first partition of the database table, the applying of the filter starting at the specified offset from a first row or a last row of the first partition in accordance with the specified offset reference, and the filter being applied such that the specified quantity of rows comprising the result of the ranking filter operation includes one or more rows whose rank does not exceed a threshold value or is in a threshold percentage of ranks.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 13 and 20 recite executing the calculation scenario including performing the ranking filter operation to generate a data structure storing a plurality of rows of the one or more database tables, and generating, based on the executing of the calculation scenario, a result data set including at least one row from the plurality of rows.
The limitation of executing the calculation scenario including performing the ranking filter operation to generate a data structure storing a plurality of rows of the one or more database tables, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example “executing” in the context of this claim encompasses a user manually implanting predefined operations on a dataset that includes observing and evaluating data to rank rows of one or more tables.  The limitation of generating, based on the executing of the calculation scenario, a result data set including at least one row from the plurality of rows, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example “generating” in the context of this claim encompasses a user manually writing out, with pencil and paper, a result set based on evaluating operations against one or more tables.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1, 13 and 20 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a server, a calculation engine, and one or more processors. The server, engine and processor are recited at a high-level of generality (i.e., as a generic computer device). The other additional elements of provide an “receiving...a query associated with a calculation scenario defining a data flow model that includes one or more calculation nodes, each one or more calculation nodes corresponding to an operation being performed on one or more database tables stored at a database, the one or more calculation nodes including a first calculation node corresponding to a ranking filter operation” and “providing...the result data set” represent mere extra-solution activity to the judicial exception. The additional elements of provide represent a mere data gathering step and data output step. Receiving a query with associated data is necessary to observing and evaluating the data in the abstract idea steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server and processor implement the abstract ideas amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations, “receiving...a query associated with a calculation scenario defining a data flow model that includes one or more calculation nodes, each one or more calculation nodes corresponding to an operation being performed on one or more database tables stored at a database, the one or more calculation nodes including a first calculation node corresponding to a ranking filter operation” and “providing...the result data set”, represent insignificant extra solution activity of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. According to the applicant’s specification, the elements of receiving a query with associated data is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, explains a “In both cases, the underlying database may need to handle responses to queries very quickly in order to satisfy systems requirements with respect to transaction time. Given the complexity of these queries and/or their volume, the underlying databases face challenges in order to optimize performance” (see Applicant’s Specification, [0002]). Furthermore, these additional limitations indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. In this case, the mental process of providing results to a user is limited or directed to the particular field of database querying. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claims 1, 13 and 20, as a whole, are directed to an abstract idea. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing user recommendation technology as mere tools of data gathering. Accordingly, claims 1, 13 and 20 are not patent eligible.

Claims 2-12, 14-19 depend on claims 1 and 13 and include all the limitations of claims 1 and 13, respectively. Therefore, claims 2-12 and 14-19 recite the same abstract idea practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.
Claims 2, 14 recite the additional limitation generated data structure includes a mapping of each row in the plurality of rows to one or more partitions of the one or more database tables processed by the calculation engine during execution of the calculation scenario. This judicial exception is not integrated into a practical application. The additional limitations merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely associate the mental process with a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claims 2, 14 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. Claims 2, 14 are not patent eligible.
Claims 3, 15 recite generating further comprises selecting the at least one row in the result data set from the plurality of rows based on the mapping. This judicial exception is not integrated into a practical application.  The limitation of, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example “selecting” in the context of this claim encompasses a user mentally selecting rows of a database table based on observing the mapping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 3 and 15 recite an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Claims 3 and 15 are not patent eligible.
Claims 4, 16 recite the additional limitation wherein at least one partition in the one or more partitions in the mapping is configured to map to another data structure storing one or more rows for inclusion in the result data set. This judicial exception is not integrated into a practical application. The additional limitations merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely associate the mental process with a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claims 4, 16 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. Claims 4, 16 are not patent eligible.
Claims 5, 6, 17, 18 recite “wherein the result set includes a predetermined number of rows” and “wherein the one or more rows in the another data structure are selected based on one or more ordering attributes defining a predetermined order of execution of operations of the received query on the one or more partitions of the one or more database tables”. This judicial exception is not integrated into a practical application.  The limitation of, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example “generating” in the context of this claim encompasses a user mentally selecting a predetermined number of rows of a database table based on observing a predetermined result set limit. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 5, 6, 17, 18 recite an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Claims 5, 6, 17, 18 are not patent eligible.
Claims 7 and 19, recite splitting the one or more database tables into one or more parts; generating, for each one or more parts, a partial result data set in a plurality of partial result data sets, each partial result data set; and combining the plurality of generated partial result data sets in the result data set.  This judicial exception is not integrated into a practical application.  The limitation of, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example “splitting” “generating” and “combining” in the context of this claim encompasses a user manually, with pencil on paper, splitting an observed database table into parts and then evaluating each part to generate a partial result set and then manually combining the sets. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 7 and 19 recite an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Claims 7 and 19 are not patent eligible.
Claims 8-12 recite the additional limitation “wherein the calculation engine invokes an SQL processor for executing set operations,” “wherein an input for each calculation node comprises one or more of: a physical index, a join index, an OLAP index, and another calculation node,” “wherein each calculation node has at least one output table that is used to generate the data,” “wherein at least one calculation node consumes an output table of another calculation node,” and “wherein the database is a column-oriented in-memory database”. This judicial exception is not integrated into a practical application. The additional limitations merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely associate the mental process with a particular data source or particular type of data of database query processing. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claims 8-12 are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. Claims 8-12 are not patent eligible.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakulina et al., US 2019/0311043 (hereinafter Bakulina).

For claims 1, 13, 20, Bakulina teaches a computer-implemented method, comprising: 
receiving, by a database server from an application server, a query associated with a calculation scenario defining a data flow model that includes one or more calculation nodes, each one or more calculation nodes corresponding to an operation being performed on one or more database tables stored at a database, the one or more calculation nodes including a first calculation node corresponding to a ranking filter operation (see [0007], [0024], “processing of user queries and requests using diverse calculation operations,” [0026], “query for implementing a calculation scenario of a calculation engine,” [0042], “calculation scenario that defines a data flow model including one or more calculation nodes,” [0044] – [0046], “top operator 404 to sort, filter, and/or rank the fields” and “datasource operator or table 500...include a plurality of rows 510 and columns 512”); 
executing, by a calculation engine, the calculation scenario, the executing including performing the ranking filter operation to generate a data structure storing a plurality of rows of the one or more database tables (see [0026], “query for implementing a calculation scenario of a calculation engine,” [0043], “sort can be performed and the number of defined lines can be returned. In some implementations, a special top attribute can be defined that allows getting the top number of lines for each group of this attribute. The operation is expected to return the top number N of rows (e.g., the top rows N of products ordered by region)”); and 
generating, based on the executing of the calculation scenario, a result data set including at least one row from the plurality of rows and providing, by the database server to the application server, the result data set (see [0043], [0061], “The result can include the field (or fields) for each group that includes the top attribute forming a part of the aggregate value (e.g., the top number of rows N). For example, the fields that are processed can be provided in the result”).

For claims 2, 14, Bakulina teaches wherein the generated data structure includes a mapping of each row in the plurality of rows to one or more partitions of the one or more database tables processed by the calculation engine during execution of the calculation scenario (see [0035], “split operation can be used to partition input tables for subsequent processing steps based on partitioning criteria. Operations between the split and merge operation can then be executed in parallel for the different partitions” and “the nodes can be automatically multiplied between split and merge and partition the data” where coordinating operations between multiple partitions require mapping to track partitioned data).

For claims 5, 17, Bakulina teaches wherein the result set includes a predetermined number of rows (see [0043], [0061], “The result can include the field (or fields) for each group that includes the top attribute forming a part of the aggregate value (e.g., the top number of rows N). For example, the fields that are processed can be provided in the result”).

For claims 6, 18, Bakulina teaches wherein the one or more rows in the another data structure are selected based on one or more ordering attributes defining a predetermined order of execution of operations of the received query on the one or more partitions of the one or more database tables (see [0022], “provide execution pathways of operations to multiple different databases and/or database tables, in response to instructions received from the top layer, or view layer,” [0033], “One output table can be consumed by several calculation nodes 111-114,” [0038] – [0039]).

For claims 7 and 19, Bakulina teaches wherein the generating further comprises 
splitting the one or more database tables into one or more parts (see [0035], “A split operation can be used to partition input tables for subsequent processing steps based on partitioning criteria”); 
generating, for each one or more parts, a partial result data set in a plurality of partial result data sets, each partial result data set (see [0038], “The model executor 224 can invoke the required operators (using, for example, a calculation engine operators module 228) and manage intermediate results. Most of the operators are executed directly in the calculation engine 220 (e.g., creating the union of several intermediate results),”); and 
combining the plurality of generated partial result data sets in the result data set (see [0035], [0038], “The model executor 224 can invoke the required operators (using, for example, a calculation engine operators module 228) and manage intermediate results. Most of the operators are executed directly in the calculation engine 220 (e.g., creating the union of several intermediate results)”).

For claim 8, Bakulina teaches the method according to claim 1, wherein the calculation engine invokes an SQL processor for executing set operations (see [0033] – [0035], “calculation scenario 250 can support...SQL nodes that execute SQL statement which is an attribute of the node”).

For claim 9, Bakulina teaches the method according to claim 1, wherein an input for each calculation node comprises one or more of: a physical index, a join index, an OLAP index, and another calculation node (see [0030], “The basis of the physical table pool 130 consists of physical tables (called indexes) containing the data, which can be stored on one more database servers 140. Various tables 131-134 can be joined using logical metamodels 121-124 defined by the logical layer 120 to form an index. For example, the tables 131-334 in a cube (e.g. an online analytical processing or “OLAP” index) can be assigned roles (e.g., fact or dimension tables) and joined to form a star schema. It is also possible to form join indexes (e.g. join index B 122 in FIG. 1), which can act like database views”).

For claim 10, Bakulina teaches the method according to claim 9, wherein each calculation node has at least one output table that is used to generate the data set (see [0022], “consolidate external concepts...into an intermediate data structure,” [0033], “Each calculation node 111-114 can have one or more output tables. One output table can be consumed by several calculation nodes 111-114,” [0038], “The model executor 224 can invoke the required operators (using, for example, a calculation engine operators module 228) and manage intermediate results. Most of the operators are executed directly in the calculation engine 220 (e.g., creating the union of several intermediate results)”).

For claim 11, Bakulina teaches the method according to claim 10, wherein at least one calculation node consumes an output table of another calculation node (see [0033], “One output table can be consumed by several calculation nodes 111-114”).

For claim 12, Bakulina teaches the method according to claim 1, wherein the database is a column-oriented in-memory database (see [0020], “A database system can include multiple tables. A table is a collection of related data held in a structured format within a database. A table typically consists of fields, or columns, and rows,” [0040], [0044], “The table 404 can include a plurality of attributes (e.g., columns) that correspond to a variety of fields”).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-4, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakulina et al., US 2019/0311043 in view of Weyerhaeuser et al., US 2016/0350374 (hereinafter Weyerhaeuser).

For claims 3, 15, Weyerhaeuser teaches wherein the generating further comprises selecting the at least one row in the result data set from the plurality of rows based on the mapping (see [0039] – [0041], “The calculation engine business warehouse architecture can use multiproviders for query handling. Multiproviders can be characterized as defining a union operation combined with an aggregation function and enhanced column mapping (constant mapping) information”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Bakulina with the teachings of Weyerhaeuser to provide coordinated database querying from multiple linked database tables (see Weyerhaeuser, [0003] – [0006], [0039]).

For claims 4, 16, the combination teaches wherein at least one partition in the one or more partitions in the mapping is configured to map to another data structure storing one or more rows for inclusion in the result data set (see Bakulina, [0020], “the cells of the table may include database commands linking to data that is held externally to the database;” Weyerhaeuser, [0024], “calculation scenario that defines a data flow model that includes one or more calculation nodes arranged in a hierarchy. The data flow initially specifies two or more stacked multiproviders that each respectively have two or more associated part providers, the uppermost multiprovider being a root multiprovider and each child multiprovider being a sub multiprovider,” [0030], “partition input tables for subsequent processing,” [0039] – [0041]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al., US 2018/0129374. [0092], “having created a node that contains many individual operations...to create a node that can be reused more generally,” [0378] “reusing existing nodes in a flow”
Mindnich et al., US 2015/0120746.
Rastogi et al., US 2017/0161325

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169